           Case MDL No. 3002 Document 34-1 Filed 04/21/21 Page 1 of 2




                             BEFORE THE JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION



IN RE: ACCELLION, INC., DATA BREACH                                MDL No. 3002
LITIGATION


                                                    /


                                    PROOF OF SERVICE

        The undersigned, counsel for Albert Abrams, Shelly Church, Kevin Corbett, Eula Douglas,
Delilah Parker, Martin Pinales, Susan Zebelman, Philip Angus, and Mark Wiedder, hereby
certifies that the foregoing Response in Opposition to Plaintiff Grace Beyer’s Motion for Transfer
and Consolidation of Related Actions was filed electronically with the Clerk of the Court using
the CM/ECF system this 21st day of April 2021 and served electronically on all counsel of record.

Dated: April 21, 2021                        Respectfully,


                                             /S/ John A. Yanchunis
                                             JOHN A. YANCHUNIS
                                             MORGAN & MORGAN COMPLEX
                                             LITIGATION GROUP
                                             201 N. Franklin Street, 7th Floor
                                             Tampa, Florida 33602
                                             (813) 223-5505
                                             jyanchunis@ForThePeople.com
           Case MDL No. 3002 Document 34-1 Filed 04/21/21 Page 2 of 2




                                    SERVICE LIST

Melanie M. Blunschi
Michael H. Rubin
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
San Francisco, CA 94111
melanie.blunschi@lw.com
michael.rubin@lw.com

Counsel for Accellion, Inc.

Eamon P. Joyce
ejoyce@sidley.com
SIDLEY AUSTIN LLP
787 Seventh Ave.
New York, NY 10019
(212) 839-5300

Counsel for The Kroger Company

William E. Ridgway
Skadden, Arps, Slate, Meagher & Flom, LLP
155 N. Wacker Drive
Chicago, IL 60606
312-407-0449
william.ridgway@skadden.com

Counsel for Flagstar Bank, FSB
